—Order, Supreme Court, New York County (Charles Ramos, J.), entered April 17, 1998, which granted respondent’s motion to dismiss the petition, unanimously affirmed, without costs.
Respondent was justified in treating the petition as a nullity, after promptly returning it to petitioner with a letter explaining that it was doing so for lack of a verification (CPLR 3022; see, Matter of Miller v Board of Assessors, 91 NY2d 82, 86). Without a verified petition, the proceeding was properly *185dismissed. Concur — Rosenberger, J. P., Williams, Tom and Andrias, JJ.